OPINION OF THE COURT
Memorandum.
The judgment of the Appellate Division should be reversed, with costs, and the determination of the board of education dismissing the respondent reinstated. The sole issue presented by this appeal is whether the Appellate Division properly reduced the sanction imposed by appellant board of education upon respondent teacher from dismissal to a temporary suspension without pay. It is now well settled that an administrative penalty is not to be set aside as excessive unless it is so "clearly disproportionate to the offense and completely inequitable in light of the surrounding circumstances” (Kostika v Cuomo, 41 NY2d 673, 676) as to be "shocking to one’s sense of fairness” (Matter of Pell v Board of Educ., 34 NY2d 222, 233). In view of the potentially harmful effect of respondent’s actions upon the young minds entrusted to her care, even as reflected in the hearing panel’s recommendation of reassignment, we cannot say that the sanction imposed by the board of education in this case was excessive under this standard.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
*867Judgment reversed, etc.